First Action Interview Pilot Program Pre-Interview Communication -Continuation Sheet.
Information Disclosure Statement
1.	The document filed by applicant identified as Information Disclosure Statement (IDS) Form (SB08) on 9/4/2020 was not appropriate pursuant to MPEP 609.  The applicant submitted what appears to be a communication, not an IDS form.  This should be avoided in the future as it creates confusion in processing for the USPTO.  The filing has been corrected to reflect a “Transmittal Letter.”

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kursun et al. (US 10,055,726).
Re-claim 1: Kursun disclose:

 determining, by one or more processors, based on user information related to the user, a second location where a mobile banking resource is predicted to be needed, the user information indicating one or more predicted activities, behaviors, or events related to the user, the second location being different from the first location (User submits location to meet the mobile banking resource-C 7, L6-17; mobile banking resource may be dispatched to requested location and by proactive placement -col. 7,  L 42-62);
 causing, by one or more processors, based on the request initiated by the user at the first location, an unmanned motorized vehicle corresponding to the mobile banking resource to move to the second location (mobile banking resource may be dispatched to requested location-col. 7 L 42-47); 
subsequent to the unmanned motorized vehicle moving to the second location, obtaining, by one or more processors, verification information related to an identity of the user via the unmanned motorized vehicle, the verification information being obtained via the unmanned motorized vehicle while the unmanned motorized vehicle is proximate the second location (receiving verification information to identify user of the unmanned motorized vehicle-col. 8 L 1-21);
 and performing, by one or more processors, authentication for the transaction based on the verification information (once user is authenticated user initiates transaction-Col. 8 L34-38).

Re-claim 2. Kursun disclose wherein the unmanned motorized vehicle comprises an automated teller machine.-Col. 1 L40-45.

Re-claim 3. Kursun disclose completing the transaction via the unmanned motorized vehicle based on the authentication for the transaction (once user is authenticated user initiates transaction-Col. 8 L34-38, Fig. 2).

Re-claim 4. Kursun disclose wherein completing the transaction comprises dispensing, based on the authentication, cash via a cash dispenser of the unmanned motorized vehicle (mobile banking resource may include cash dispenser for dispensing cash-col. 2 L16-30; Fig. 2).

Re-claim 5. Kursun disclose wherein the verification information comprises one or more image or audio representations indicative of the user (verification of user includes image verification and voice recognition -col. 8 L 1-17).

Re-claim 6. Kursun disclose wherein the one or more image or audio representations comprises one or more representations of a face, eye, fingerprint, or voice of the user (verification of user includes image verification and voice recognition, finger scanner, iris biometrics -col. 8 L 1-17).

Re-claim 7. Kursun disclose wherein the verification information comprises an identification code associated with the user or card information related to a transaction or identification card associated with the user (User may present ATM card, or PIN-col. 8 L19-21).
Claims 8-12 have similar limitations found in claims 1-3 above, and therefore are rejected by the same art and rationale.
Claims 13-14 have similar limitations found in claims 1-2 above, and therefore are rejected by the same art and rationale.
Re-claim 15. Kursun disclose wherein the mobile banking resource comprises an unmanned motorized vehicle (self-propelled mobile transaction resource including an unmanned, self-propelled mobile platform-col. 2 L 65 to Col. 3 L2).
Claim 16 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.
Claim 17 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.
Claim 18 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.
Claim 19 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.
Claim 20 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/           Primary Examiner, Art Unit 3694